                                                                                      Case 2:18-cv-01682-JCM-BNW Document 50 Filed 10/29/19 Page 1 of 4



                                                                                  1   Michael D. Rounds
                                                                                      Nevada Bar No. 4734
                                                                                  2   Patrick J. Reilly
                                                                                      Nevada Bar No. 6103
                                                                                  3   Samantha J. Reviglio
                                                                                      Nevada Bar No. 14258
                                                                                  4   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  5   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702-382-2101
                                                                                  6   Facsimile: 702-382-8135
                                                                                      Email: mrounds@bhfs.com
                                                                                  7           preilly@bhfs.com
                                                                                              sreviglio@bhfs.com
                                                                                  8
                                                                                      Attorneys for Defendant/Counterclaimant, Auratone LLC
                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                             UNITED STATES DISTRICT COURT

                                                                                 11                                     DISTRICT OF NEVADA
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   MUSIC TRIBE COMMERCIAL NV, INC.
                                                      702.382.2101




                                                                                      AND MUSIC TRIBE GLOBAL BRANDS,                     Case No.: 2:18-cv-01682-JCM-BNW
                                                                                 13   LTD.,
                                                                                 14              Plaintiffs,                             STIPULATION TO STAY CASE
                                                                                                                                           PENDING ARBITRATION
                                                                                 15   v.

                                                                                 16   AURATONE LLC,
                                                                                 17
                                                                                                   Defendant.
                                                                                 18
                                                                                      AURATONE LLC,
                                                                                 19
                                                                                                   Counterclaimant,
                                                                                 20
                                                                                      v.
                                                                                 21

                                                                                 22   MUSIC TRIBE COMMERCIAL NV, INC.
                                                                                      AND MUSIC TRIBE GLOBAL BRANDS,
                                                                                 23   LTD.,
                                                                                 24                Counterdefendants.
                                                                                 25         COMES NOW Plaintiffs/Counterdefendants MUSIC TRIBE COMMERCIAL NV, INC.
                                                                                 26   and MUSIC TRIBE GLOBAL BRANDS, LTD and Defendant/Counterclaimant AURATONE
                                                                                 27                                               1
                                                                                 28
                                                                                      Case 2:18-cv-01682-JCM-BNW Document 50 Filed 10/29/19 Page 2 of 4



                                                                                  1   LLC (collectively, “the Parties”) and hereby stipulate as follows:

                                                                                  2           1.      This action, Case No. 2:18-cv-01682-JCM-BNW, and all claims, counterclaims,

                                                                                  3   and defenses relating thereto or arising from the events described in the pleadings therein, are

                                                                                  4   submitted to binding arbitration pursuant to agreement of the Parties, contingent upon the Parties’

                                                                                  5   agreeing to a single arbitrator for the arbitration.

                                                                                  6           2.      The Parties hereby request that this Court enter an Order staying this Action in its

                                                                                  7   entirety until the conclusion of the arbitration, as set forth in the attached Proposed Order.

                                                                                  8           3.      This Court retains jurisdiction for a confirmation or other motion concerning any

                                                                                  9   arbitration award pursuant to the Federal Arbitration Act.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10           IT IS HEREBY STIPULATED AND AGREED.

                                                                                 11
                                            100 North City Parkway, Suite 1600




                                                                                      DATED: October 29, 2019
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                       BROWNSTEIN FARBER HYATT                                   DICKINSON WRIGHT PLLC                       BRO
                                                                                 13    SCHRECK, LLP                                                                                          SCH
                                                                                 14
                                                                                       By: /s/ Michael D. Rounds                                 By: /s/ John L. Krieger                     By: /
                                                                                 15        Michael D. Rounds                                         John L. Krieger, Esq.                       P
                                                                                           Patrick J. Reilly                                         Nevada Bar No. 6023                         1
                                                                                 16        Samantha J. Reviglio                                      8363 West Sunset Road                       S
                                                                                           100 North City Parkway, Suite 1600                        Suite 200                                   L
                                                                                 17        Las Vegas, NV 89106-4614                                  Las Vegas, NV 89113-2210
                                                                                                                                                                                                A
                                                                                 18         Attorneys for Auratone LLC                              E. Russell Tarleton
                                                                                                                                                    Marc Levy
                                                                                 19                                                                 SEED INTELLECTUAL PROPERTY
                                                                                                                                                    LAW GROUP LLP
                                                                                 20                                                                 701 Fifth Avenue, Suite 5400
                                                                                                                                                    Seattle, WA 98104
                                                                                 21
                                                                                                                                                    Attorneys for MUSIC Tribe Commercial
                                                                                 22                                                                 NV, Inc., and MUSIC Tribe Global
                                                                                                                                                    Brands, Ltd.
                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27                                                          2
                                                                                 28
                                                                                      Case 2:18-cv-01682-JCM-BNW Document 50 Filed 10/29/19 Page 3 of 4



                                                                                  1                                             ORDER

                                                                                  2          Having considered the foregoing and good cause appearing,

                                                                                  3          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that this matter is STAYED

                                                                                  4   until the conclusion of arbitration.

                                                                                  5

                                                                                  6

                                                                                  7                                             IT IS SO ORDERED.

                                                                                  8

                                                                                  9
                                                                                                                                DISTRICT
                                                                                                                                UNITED   COURT
                                                                                                                                       STATES   JUDGE COURT
                                                                                                                                              DISTRICT
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10

                                                                                 11                                                       November 20, 2019
                                                                                                                                DATED:
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13

                                                                                 14   Respectfully Submitted by:

                                                                                 15   BROWNSTEIN HYATT FARBER
                                                                                      SCHRECK, LLP
                                                                                 16

                                                                                 17   By: /s/ Michael D. Rounds
                                                                                         Michael D. Rounds
                                                                                 18      Patrick J. Reilly
                                                                                         Samantha J. Reviglio
                                                                                 19      100 North City Parkway, Suite 1600
                                                                                         Las Vegas, NV 89106-4614
                                                                                 20      Attorneys for Auratone LLC
                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27                                                3
                                                                                 28
                                                                                      Case 2:18-cv-01682-JCM-BNW Document 50 Filed 10/29/19 Page 4 of 4



                                                                                  1                                 CERTIFICATE OF SERVICE
                                                                                  2         Pursuant to FRCP 5(b), I certify that I am an employee of BROWNSTEIN HYATT
                                                                                  3
                                                                                      FARBER SCHRECK, LLP, and on this 29th day of October, I served the document entitled,
                                                                                  4
                                                                                      STIPULATION TO STAY CASE PENDING ARBITRATION, on counsel of record
                                                                                  5
                                                                                      through the CM/ECF system.
                                                                                  6

                                                                                  7

                                                                                  8                                             /s/ Jeff Tillison
                                                                                                                               Employee of Brownstein Hyatt Farber
                                                                                  9                                            Schreck, LLP
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10

                                                                                 11
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13

                                                                                 14

                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27                                               4
                                                                                 28
